DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the title of the invention appears below.

3.	In response to the Request for Continued Examination (RCE) filed on 02/24/2021, claims 1–10 are allowed.

The listing of claims in the Amendment submitted on 01/27/2021 represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“MULTICORE PAGE FAULT PROCESING”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“... check occurrence of a page fault by reading a value of a register included in the calculation core that is an external device;” 
“... updating a page table included in the calculation core during stoppage of the calculation core;” and
“wherein when the permissibility judgment part judges as permissible, the directing part sends a restart direction to the calculation core, and the calculation core restarts operation in accordance with the restart direction, and when the permissibility judgment part judges as impermissible, the directing part directs the calculation core to exit a process being executed.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 5, 2021